Citation Nr: 0208764	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  00-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to service connection for sinusitis secondary to 
service-connected status post fracture, nasal bone.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which the RO denied the veteran's 
claim seeking service connection for sinusitis secondary to 
service-connected status-post fracture, nasal bone.  The 
veteran appealed, and in May 2001, the Board remanded the 
claim for additional development.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
sinusitis was not caused or aggravated by his service or by a 
service-connected disability.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by the veteran's 
active military service and was not proximately due to or the 
result of a service-connected condition.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant was 
notified in the rating decision that the evidence did not 
show that he had met the relevant criteria for service 
connection for sinusitis secondary to a service-connected 
condition.  That is the key issue in this case, and the 
rating decision, as well as the July 2000 statement of the 
case (SOC), and the September 2000 and January 2002 
supplemental statements of the case, (SSOC's) informed the 
appellant of the applicable regulations.  Specifically, the 
veteran was notified of the provisions at 38 C.F.R. § 3.310.  
In addition, pursuant to the Board's May 2001 Remand, the RO 
sent the veteran a letter, dated in October 2001, notifying 
him of the provisions of the VCAA.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC, SSOC's and the RO's October 2001 
letter informed the veteran of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C. § 
5103A (West Supp. 2002).  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
The RO has previously requested all relevant treatment 
records identified by the appellant.  Pursuant to the Board's 
May 2001 Remand, the RO sent the veteran a letter in October 
2001, in which the RO requested the veteran to identify all 
medical care providers who had treated him for sinusitis 
since August 2000, and which were not currently associated 
with the claims file.  That letter also notified him of his 
duties to obtain evidence from private health care providers.  
There is no record of a response.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


II.  Merits

The veteran asserts that he has sinusitis that was caused by 
his service-connected status-post fracture, nasal bone.  The 
Board notes that the veteran's status-post fracture, nasal 
bone is his only service-connected disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The veteran's service medical records show that in August 
1978, he sought treatment for a blow to his nose sustained 
one month previously.  After an X-ray, he was determined to 
have a fracture of the nasal bone.  

In February 1988, the RO granted service-connection for 
status post fracture, nasal bone, evaluated as 0 percent 
disabling.  In January 1989, the RO increased the rating for 
this condition to 10 percent, and this 10 percent rating is 
currently in effect.  

The Board finds that service connection for sinusitis is not 
warranted.  The Board initially notes that the preponderance 
of the evidence is against a finding that there is a nexus 
between any current sinusitis and the veteran's service.  The 
veteran's service records do not show complaints, treatment 
or a diagnosis involving sinusitis, and sinusitis was not 
shown until at least 1996.  This is approximately 15 years 
after separation from service.  This lengthy period without 
treatment weighs heavily against the claim on a direct basis.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board therefore finds that sinusitis is not shown during 
service.  See 38 C.F.R. § 3.303.   

However, the veteran's primary argument is that his sinusitis 
was caused or aggravated by his service-connected status post 
fracture, nasal bone.  See 38 C.F.R. § 3.310.

The Board has determined that the secondary service 
connection claim must be denied.  The medical evidence in 
this case includes reports from Frederick A. Shaffer, M.D., 
dated between 1999 and 2000, records from Paul C. Horn, M.D., 
dated in 1999, VA examination reports, dated in 1986, 1988, 
1993, and 1996, and VA outpatient treatment reports, dated in 
1996.  A review of this evidence shows that the veteran's 
sinusitis first appeared no earlier than 1996, and that he 
has received ongoing treatment for this condition since about 
1999.  However, the claims file does not contain a competent 
opinion showing that the veteran's sinusitis is related to 
his service-connected status post fracture, nasal bone.  In 
this regard, a VA "nose and sinuses" examination report, 
dated in November 1996, shows that the physician indicated 
that he had reviewed the veteran's claims file, and that he 
determined that there was no connection between the veteran's 
service-connected nasal bone fracture and his sinusitis.  See 
also, this physician's addendum to the November 1996 report, 
dated in December 1996 (stating that the veteran's sinusitis 
was not related to his service-connected fractured nasal 
bone).  The Board further notes that an August 2000 letter 
from Dr. Schaffer shows that he stated that he had been 
treating the veteran for conditions that included sinusitis 
since April 1999.  Dr. Schaffer stated that the veteran has 
recurrent sinusitis for which he is taking antibiotics, and 
that, "Given the total picture of difficulty controlling his 
asthma, I recommend that disability should be considered for 
this patient."  However, this letter is not addressed to VA, 
but is directed "To Whom It May Concern."  When read in 
context, its probative value is greatly diminished by the 
fact that it is equivocal in its terms, it does not link the 
veteran's sinusitis to his service or his service-connected 
condition, and it does not appear to have been based on a 
review of the claims file.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  The Board therefore finds that the probative value 
of this letter is outweighed by the contrary evidence of 
record, and that service connection for sinusitis is not 
warranted.   

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has sinusitis 
that should be service connected.  His statements are not 
competent evidence of a nexus between the claimed condition 
and his service or a service-connected condition.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of these matters 
on that basis.  38 U.S.C.A. § 5107 (West Supp. 2002).  


ORDER

Service connection for sinusitis is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

